Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION

Summary

This office action for US Patent application 17/125656 is responsive to communications filed on July 08, 2021. Currently, claims 1-35 are pending are presented for examination while claims 1-24 were cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 25-35 inprovisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-2, 5-7 of copending Application No 16/328858, now the US Patent 10,764,583 and provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 16-24 of copending Application No 17/125201, Application No. 17/125315, Application No 17/125076 and Application No 17/125416. Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
Below is a list of limitations that perform the same function. However different terminology is used in both sets to describe the limitations.
Conflicting Co-pending Application 16/328858
Instant Application-17/125656-Note* bold means difference in  instant application
1. A method for decoding a video, the method comprising: 
obtaining a residual coefficient of a current block; 
inverse quantizing the residual coefficient; 

determining whether an inverse-transform is skipped for the current block; and
 
obtaining a residual sample of the current block by applying or skipping the inverse-transform for the current block, wherein when it is determined that the inverse-transform is not skipped for the current block, obtaining the residual sample comprises: 
determining a transform set for the current block, a transform type of the current block among  included in the transform setperforming the inverse-transform, and wherein skipping the inverse-transform for the current block is not allowed when the current block is partitioned into vertically or horizontally.

Claims 1-2, 5-7

obtaining residual coefficients of a current block based on a pre-defined scanning order; 
performing an inverse-quantization on the residual coefficients; 
determining whether to perform an inverse-transform on the inverse-quantized residual coefficients; 
the transform block by applying or skipping the inverse-transform for the current block, wherein whether to parse a transform skip flag specifying whether the inverse-transform is skipped or not is determined based on a partition type of a coding block including the current block, and 
wherein when the coding block is partitioned into vertically or horizontally, parsing the transform skip flag is omitted, and it is determined that the inverse-transform is not skipped for the current block.





Claims 25-35





Conflicting Co-pending Application 17/125315
Instant Application-17/125656-Note* bold means difference in  instant application
16. A method of decoding a video, the method comprising: 
obtaining a prediction sample of a transform block by performing intra prediction;
 obtaining a residual coefficient of the transform block; 
inverse quantizing the residual coefficient; determining whether an inverse-transform is skipped for the transform block; and 


obtaining a residual sample of the transform block by applying or skipping the inverse-transform for the transform block; and
obtaining a reconstruction sample by summing the prediction sample and the residual sample,

determining a transform type of the transform block based on a transform set; and 
performing the inverse-transform based on the determined transform type, and 
wherein a transform skip flag specifying whether the inverse-transform is skipped or not is not parsed from a bitstream when a coding block including the transform block is partitioned into vertically or horizontally, and 
wherein when the coding block is partitioned into vertically or horizontally, skipping the inverse-transform for the transform block is not allowed.


Claims 17-24
Claims 16-24 of 17/125201, 17/125416, 17/125076



obtaining residual coefficients of a current block based on a pre-defined scanning order; 
performing an inverse-quantization on the residual coefficients; 
determining whether to perform an inverse-transform on the inverse-quantized residual coefficients; 
and obtaining residual samples of the transform block by applying or skipping the inverse-transform for the current block, wherein whether to parse a transform skip flag specifying whether the inverse-transform is skipped or not is determined based on a partition type of a coding block including the current block, and 
wherein when the coding block is partitioned into vertically or horizontally, parsing the transform skip flag is omitted, and it is determined that the inverse-transform is not skipped for the current block.











Claims 25-35



Allowable Subject Matter
Claims 25-35 is/are rejected on the ground of nonstatutory obviousness-type double patenting. However, these claims would be allowable if the obvious-type double patenting is overcome. 

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/Primary Examiner, Art Unit 2487